MEMORANDUM2
Ernest Angel, Jr. appeals the sentence imposed following his guilty plea conviction for one count of armed bank robbery, aiding and abetting, in violation of 18 U.S.C. §§ 2113(a) and (d) and 18 U.S.C. § 2(a). Angel’s attorney has moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), on the ground that the appeal presents no arguable issues. Angel did not file a pro se supplemental brief.
Because our independent review of the record discloses no arguable issues, counsel’s motion to withdraw is granted and the judgment is
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.